Whitaker, Judge,
concurring:
I concur that the strike in the Naumkeag mills was not a delay caused by a subcontractor, but was one of those “unforeseeable causes” for which the contractor was excused and, hence, that the deduction of liquidated damages was unwarranted. I agree that the plaintiff is entitled to recover.
I think it is unnecessary to decide whether the Naumkeag Company was plaintiff’s subcontractor.
Madden, Judge, concurs in the foregoing opinion.
Jones, Judge, took no part in the decision of this case.